r- -




                                                                                        RECEIVED IN
                               County of Van                    zand t       COURT OF CRIMINAL APPEALS

                                         KAREN WILSON                                    SEP 25 2015
                                     294th Judicial District Clerk
                                      121 East Dallas, Room 302
                                           Canton, Texas                              4ber Acosta, Clerk



       Court of Criminal Appeals
       P.O. Box 12308, Capital Station
       Austin, Texas 78711

       Re: Burris, Johnson Walter
       CCA No. WR-83,246~01
       Trial Court. Case No. CR08-00113
             •.   ,-   ·-._.
       Dear Clerk, . -                                                          '··

       I am in receipt of your letter dated September 18; 2015 and have re-forwarded the habeas
       application referenced above. Please allow this letter to clarify the reasons for any delay
       in the processing of this matter and to assure the Court that said delay was neither
       intentional nor the result of conscious indifference by me or my staff.

       It was only after contact with your office recently that I was made aware of the Court's
       Order dated June 3, 2015. Unfortunately, due to our county e-mail software's
       mis-categorization of the Court's e-mail as "Spam", the e-mail notification containing the
       Court's order of June 3, 2015 was not seen until this month and after the Court's further
       contact with my office. Of course, upon being made aware of the Court's Order, I
       immediately reviewed the file, secured the Application for Writ of Habeas Corpus,
       confirmed its completion and forwarded the appropriate documents the same day,
       September 3, 2015.

       As per the USPS tracking which is attached hereto, the packet containing the documents
       in this matter was received in Austin on September 5, 2015, sat at the Austin post office
       for approximately five (5) days and was returned from Austin on September 10, 2015
       back to us here. USPS indicates there was some issue with the amount of postage,
       though, postage was affixed through our county postal scale/machine. Notwithstanding
       the same, the package was re-weighed andre-mailed on September 14, 2015 and should
       have been received by the Court prior to this letter.
,.


     Although this situation has now been resolved, please know that several steps have been
     taken to assure similar delays do not occur in the future. The Court's e-mail address has
     been added to our county's "Safe Senders" list, the e-maillspam software has been
     updated to .allow e-mails with attachments from the Court's domain to go directly to our
     e-mail "Inbox", and our policy has been modified to verify receipt of mailed items to the
     Court after mailing. As I would hope the Court is aware from our extended history of
     working together, I, nor my office, would ever intentionally fail to comply with an Order
     from the Court. As to any delay that has occurred, please accept my personal apologies
     for any inconvenience that this has caused to you and Mr. Burris.

     Should you have further questions or concerns or if I can be of assistance in any other
     way, please do not hesitate to contact me here at the office.


     Sincer ly,

        ~~
      a n Wilson
     Van andt County District Clerk



     Enclosure
     cc: Johnson Walter Burris
       ....
••                     USPS.com®- USPS Tracking®                                                                             Page 1 of2

     , .      ~   ..
                              English          Customer Service           USPS Mobile                         Register I Sign In




                                                                        USPS.COM.

                         USPS              Trac~ing®




                           Tracking Number: 70121640000032245076




                         Product & Tracking Information
                         Postal Product:                          Features:
                                                                  Certified Mail TM                                                 Text I


                                                                  STATUS OF ITEM                                                    Email

                             September 14, 2015, 9:49
                                                                  Delivered                     CANTON, TX 75103
                             am


                             Your item was delivered at 9:49am on September 14, 2015 in CANTON, TX 75103.


                             September 11, 2015 , 9:29
                                                                  Arrived at USPS Facility      DALLAS, TX 75260
                             am

                             September 10, 2015, 8:14
                                                                  Departed USPS Facility        AUSTIN, TX 78710
                             pm

                             September 5, 2015 , 5:46 pm          Arrived at USPS Facility      AUSTIN, TX 78710

                             September 5, 2015 , 2:33 am          Departed USPS Facility        NTX P&DC

                             September 5, 2015, 12:47
                                                                  Arrived at USPS Facility      NTX P&DC ·
                             am




                       https://tools. usps.com/go/TrackConfirrnAction.action ?tRef=fullpage&tLc= 1&text28777=...               9/21/2015